Citation Nr: 1046569	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibial plateau, a right knee 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
dislocation of right shoulder, post operative, prior to December 
8, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for 
dislocation of right shoulder, post operative, from December 8, 
2009 forward.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to August 1988.

This matter comes before the Board of Veterans' Appeal 
("Board") on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the Veteran's 
request for a disability evaluation in excess of 10 percent for 
residuals of a fracture of the right tibial plateau, and 
continued his 10 percent rating.  It is also an appeal from a 
September 2010 rating decision issued by the VA Appeals 
Management Center in Washington, DC, which increased the 
evaluation for the Veteran's dislocation, right shoulder, post 
operative to 20 percent, effective December 8, 2009.  In 
addition, the September 2010 rating decision assigned a separate 
disability evaluation of 10 percent for other impairment of the 
right knee, effective December 8, 2009.

In December 2008, the Veteran testified at a Travel Board hearing 
before the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107 (b)(c) (West 
2002).  A transcript of the hearing has been associated with the 
Veteran's claims folder.

In September 2009, the Board remanded the Veteran's claim for 
further development, specifically to afford him a second VA 
examination and opinion regarding the etiology of his right knee 
disability, and to obtain updated treatment records.  This was 
accomplished, and in April 2010, the VA Appeals Management Center 
issued a Supplemental Statement of the Case, in which it 
continued to deny the Veteran's claim.  The claims folder has 
been returned to the Board for further appellate proceedings.

The issues of a right hip and right ankle disability, to 
include as secondary to the Veteran's service-connected 
residuals of a fracture of the right tibial plateau have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction ("AOJ").  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  
The Veteran will be notified if additional action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the right tibial 
plateau are manifested by complete resolution of the right tibial 
fracture, with right knee flexion to 130 degrees, extension to 
zero degrees, pain, crepitus, degenerative changes of the lateral 
tibial plateau (degenerative arthritis) with mild joint space 
narrowing, and without objective evidence of swelling, mass 
behind the knee, clicks or snaps, grinding, instability, patellar 
abnormality, meniscus abnormality, abnormal tendons or bursae, 
ankylosis or other knee abnormality; there is no additional 
limitation of motion on repetitive use.

2.  For the period prior to December 8, 2009, the Veteran's 
dislocation, right shoulder, post operative was manifested by 
arthritis and supraspinatus tendinosis with forward flexion from 
0 to 160 degrees without pain, abduction from 0 to 140 degrees 
without pain, external rotation from 0 to 70 degrees, with pain 
from 60 to 70 degrees, and internal rotation from 0 to 80 degrees 
without pain; there was no ankylosis and no additional limitation 
of motion on repetitive use.

3.  For the period December 8, 2009 forward, the Veteran's 
dislocation, right shoulder, post operative has been manifested 
by pain, dislocation or subluxation several times per year, but 
less than monthly, and guarding of movements; forward flexion is 
from 0 to 45 degrees, abduction is from 0 to 120 degrees, and 
internal and external rotation are each from 0 to 90 degrees; 
there is no ankylosis and no additional limitation of motion on 
repetitive use.


CONCLUSIONS OF LAW

1.  The evidence of record establishes that the criteria for an 
evaluation in excess of 10 percent for residuals of a fracture of 
the right tibial plateau are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (5010).

2.  The evidence of record establishes that, for the period prior 
to December 8, 2009, the criteria for an evaluation in excess of 
10 percent for dislocation, right shoulder, post operative, were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2010).

3.  The evidence of record establishes that, for the period 
December 8, 2009 forward, the criteria for an evaluation in 
excess of 20 percent for dislocation, right shoulder, post 
operative, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5203 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

By letters dated October 2006 and March 2009, the Veteran was 
advised of the information necessary to substantiate his claims 
of entitlement to an increased disability evaluation for his 
right shoulder and right knee disabilities, which advised him 
that he should provide evidence showing that his disabilities had 
increased in severity.  The letters provided notice of the types 
of evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating, and advised him of 
what VA would do to assist him in obtaining evidence.   

The Board further notes that the October 2006 letter afforded the 
Veteran appropriate notice per Dingess/Hartman, supra.




      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records and VA examination reports dated November 2006 
and December 2009.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran has 
not referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim that have not 
already been associated with the claims folder.

With regard to the VA examinations, the Board notes that the VA 
examiners performed comprehensive examinations of the Veteran's 
joints, interviewed him regarding his previous and current right 
shoulder and right knee symptomatology and treatment, reviewed 
diagnostic test results and provided detailed reports of their 
findings.  In this regard, although the Board recognizes that the 
November 2006 examiner did not have access to the Veteran's 
claims folder or previous treatment records, the Court has held 
that the absence of a claims file review does not necessarily 
render an examination inadequate or reduce the probative value of 
a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In 
this case, review of the November 2006 examination report reveals 
that the examiner thoroughly and accurately reported the 
Veteran's right shoulder and right knee symptoms to allow the 
rating authority to rate the severity of his disabilities in 
accordance with the established diagnostic criteria.  
Accordingly, the Board finds the examination reports sufficient 
upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims have 
been consistent with the provisions of the VCAA. The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when the factual findings show 
distinct time periods during which a claimant exhibits symptoms 
of the disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2010).
The evaluation of the same disability under various diagnoses, 
known as "pyramiding," is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to healed injury are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 
C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The fact that the revised 
criteria include symptoms such as pain, stiffness, aching, etc., 
if present, means that evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, so that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

For VA compensation purposes, normal flexion of the knee is to 
140 degrees, and normal extension is to zero degrees.  38 C.F.R. 
§ 4.71a, Plate II (2010).

A.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibial plateau, a right knee 
disorder.  

The Veteran's current residuals of a fracture of the right tibial 
plateau has been rated under DC 5010.  Under this diagnostic 
code, traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, x-ray 
evidence of arthritis involving two or more major joints or two 
or more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added, under 
DC 5003. 

Separate ratings under DC 5260 (leg, limitation of flexion) and 
DC 5261 (leg, limitation of extension), both currently codified 
under 38 C.F.R. § 4.71a, may be assigned for disability of the 
same joint.  Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of extension 
of the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with the 
disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2005).

A claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257; rating a knee 
disability under both of these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2010).  VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, a separate rating must 
be based on additional compensable disability.

The Veteran contends that his right knee disability is of greater 
severity than the current 10 percent disability evaluation 
contemplates.  Specifically, he avers that he experiences 
buckling and giving way of the right knee whether walking or 
standing still, increased problems with walking, an inability to 
run and an antalgic gait.  See VA Form 3841, March 2009.

Review of the claims folder reveals that, in November 2006, 
pursuant to his claim of entitlement to an increased disability 
evaluation, the Veteran was afforded a VA joints examination.  At 
that time, he told the examiner that he used no assistive aids 
for ambulation, experienced no arthritis or incapacitating 
arthritis symptoms, was able to walk 1/4 of a mile and experienced 
no flare-ups or inflammation.  Upon examination, it was noted 
that his gait was normal.  Right knee flexion was to 130 degrees, 
with pain beginning at 120 degrees and ending at 130 degrees.  
Extension was normal at zero degrees.  There was no evidence of 
ankylosis, inflammation or flare-ups, no abnormal weight bearing 
and no additional limitation of motion on repetitive use.  The 
knee was stable to varus/valgus stress and anterior/posterior 
drawer tests.  McMurray's and Lachmans tests were also negative.  
The examiner did, however, note the existence of tenderness and 
painful motion of the joint.  
X-rays revealed a diagnosis of right knee/tibial/fibula post-
traumatic arthritis.  He opined that the Veteran's disability had 
a significant effect on his occupational duties as a federal 
investigator, especially with lifting and carrying, weakness and 
fatigue.  The effects on his activities of daily living ranged 
from none to moderate.  

In March 2007, the Veteran was examined by his private 
orthopedist, Dr. J. R.  She noted that he had no pain with 
internal and external rotation of the right hip, but that his 
right knee had peripatellar tenderness, tenderness along the 
medial joint line, and crepitus with range of motion.  X-rays 
performed that day revealed lateral joint space narrowing and 
post-traumatic changes.  The diagnosis was post-traumatic 
degenerative joint disease of the right knee with pain.  Also in 
March 2007, he was examined by private physician, Dr. D. B., who 
noted that the right knee revealed no swelling or heat, but 
demonstrated discomfort with full flexion and extension.  The 
diagnosis was right knee pain.  

In December 2009, the Veteran was afforded a second VA joints 
examination.  The examination report shows that the VA examiner 
reviewed the complete claims folder, including the Veteran's 
post-service VA and private treatment reports.  The Veteran told 
the examiner that his right knee "collapsed" all the time, and 
that he had experienced an increase in pain.  Upon examination, 
the examiner noted that there was crepitus and objective evidence 
of pain, but no inflammation, ankylosis, mass behind the knee, 
clicks/snaps, grinding, instability, patellar or meniscus 
abnormality, abnormal tendons or bursae, or other knee 
abnormalities.  Flexion was to 130 degrees and extension was 
normal at zero degrees.  There was no objective evidence of pain 
or additional limitation of range of motion after repetitive use.  
X-rays revealed degenerative changes of the lateral tibial 
plateau with mild joint space narrowing, suggestive of previous 
trauma with possible healed fracture.  There was no evidence of 
acute fracture or dislocation, and the soft tissues appeared 
unremarkable.  The diagnosis was right knee degenerative 
arthritis.  The examiner concluded that the Veteran's disability 
had significant effects on his occupation as an ATF agent with 
the Department of Justice, manifested by problems with lifting 
and carrying, decreased lower extremity strength and pain.  The 
effects on his activities of daily living ranged from none to 
moderate.  The examiner further opined that the severity of the 
Veteran's right knee degenerative arthritis was mild to moderate.  

Although the claims folder contains treatment reports from the 
Tampa, Florida VA Medical Center ("VAMC"), it does not appear 
that the Veteran received VAMC treatment for his right knee 
disability within the 12-month period prior to applying for an 
increased disability evaluation.  

During the February 2008 hearing before the Board, the Veteran 
again stated that he experienced frequent giving way or 
collapsing of the right knee and that the joint felt loose.  He 
also reported swelling, grinding and popping sounds, and 
stiffness.  He further claimed that his doctors and physical 
therapists said that there was a lack of stability in the joint, 
and that an orthopedic surgeon in Orlando, Florida, told him that 
there was no longer any cartilage in the joint, but rather, just 
bone on bone.  

Based on a review of the evidence of record, the Board concludes 
that a disability evaluation in excess of 10 percent disabling 
for residuals of a fracture of the right tibial plateau is not 
warranted under DC 5010.  

As previously noted, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  As discussed above, 
during both VA examinations, the Veteran's right knee flexion was 
never found to be less than 130 degrees.  Under DC 5260, flexion 
limited to 45 degrees warrants a 10 percent evaluation, which is 
the minimum compensable rating.  In order to warrant a higher 
rating, flexion must be limited to 30 degrees or less.  Moreover, 
although the Veteran asserts that he is entitled to a higher 
evaluation due to subjective complaints of the right knee giving 
way, with stiffness, swelling, and grinding and popping sounds, 
as discussed above, the objective treatment and examination 
reports indicate that, during the pendency of this appeal, he was 
never found to manifest any of these symptoms.  Similarly, the 
Veteran's right knee extension has consistently been found to be 
normal at zero degrees.  The VA examiners who took these 
measurements each acknowledged that there was objective evidence 
of pain, as objectively measured by his slight limitation of 
flexion.  These measurements show that, although the Veteran 
clearly has right knee pain as a result of his residuals of a 
fracture of the right tibial plateau, he does not have chronic, 
severe pain that limits his range of motion to a level greater 
than the currently-assigned 10 percent evaluation under DC 5010.  
As noted, during the December 2009 VA examination, the examiner 
assessed the severity of the Veteran's right knee degenerative 
arthritis as mild to moderate.

In addition, the Board has also considered whether other 
diagnostic codes are applicable to the Veteran's right knee 
disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities 
include DC 5257 (for recurrent subluxation or lateral 
instability), 5258 (for cartilage, semilunar, dislocated, with 
frequent episodes of "locking" pain and effusion into the 
joint), 5259 (for cartilage, semilunar, removal or, symptomatic) 
and 5263 (for genu recurvatum).  As noted above, in the September 
2010 rating decision, the Veteran was granted a separate 
evaluation for right knee instability under DC 5257.  With regard 
to the other diagnostic codes, however, there has never been any 
evidence of dislocated, semilunar cartilage, and no evidence of 
acquired, traumatic genu recurvatum.  As such, these diagnostic 
codes are not applicable. 
 
With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's 
contentions that he has experienced instability, giving way and 
inflammation as a result of his right knee disability, as well as 
examination results suggesting that pain can limit flexion to 130 
degrees.  However, the Board notes that the 10 percent disability 
rating already assigned under DC 5010 already contemplates the 
potential problems associated with residuals of a fracture of the 
tibial plateau, such as pain on motion.  Furthermore, the VA 
examinations revealed no additional limitation of motion 
resulting from repetitive use that would meet the criteria for 
higher ratings under diagnostic codes 5260 or 5261.  As such, the 
Board finds that the 10 percent rating currently assigned already 
contemplates the degree of functional lost demonstrated.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In 
this case, the Board concludes that the Veteran's service-
connected right knee disability is not so unusual or exceptional 
in nature as to render the assigned schedular ratings inadequate.  
The Veteran's disability has been evaluated under the applicable 
diagnostic code that has specifically contemplated the level of 
occupational impairment caused by disability.  Moreover, there is 
no evidence that his disability has caused marked interference 
with employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for a 
disability evaluation in excess of 10 percent for residuals of a 
fracture of the right tibial plateau.  As there is not an 
approximate balance of evidence, the "benefit-of-the-doubt 
rule" enunciated in 38 U.S.C.A. 
§ 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  The assignment of staged ratings is not for application.  
Hart v. Mansfield, 21 Vet. App. 505 (2010).

B.  Entitlement to an evaluation in excess of 10 percent for 
dislocation of right shoulder, post operative, prior to December 
8, 2009.

The Veteran's current dislocation of right shoulder, post 
operative, has been evaluated under DC 5203 for impairment of the 
clavicle or scapula.  38 C.F.R. 
§ 4.71a.  Under DC 5203, a rating of 10 percent is warranted for 
malunion of the clavicle or scapula.  For nonunion of the 
clavicle or scapula without loose movement, a rating of 10 
percent is warranted, while a rating of 20 percent is warranted 
for nonunion with loose movement.  A rating of 20 percent is 
warranted for dislocation of the clavicle or scapula.  The 
ratings under DC 5203 apply to both the major and minor arm.  In 
this case, the Veteran has stated that he is right-hand dominant.  

For VA compensation purposes, normal range of motion of the 
shoulder is forward flexion from 0 to 180 degrees, abduction from 
0 to 180 degrees, external rotation from 0 to 90 degrees, and 
internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate 
1.  

VAMC treatment records dated January through October 2006 show 
that in August 2006, the Veteran called for a telephone 
consultation concerning complaints of increasing right shoulder 
pain.  He noted that earlier that month, he had undergone right 
shoulder x-rays, but did not know the results.  In September 
2006, he underwent an orthopedic evaluation, at which time, he 
said that he had begun to notice progressive impingement pain, 
but had not suffered any right shoulder dislocations in many 
years.  Upon examination, he was found to found to have full 
active range of motion with some crepitance.  In marked external 
rotation, he reported a feeling of right shoulder subluxation 
causing the area to give way.  The examiner noted that he was 
neurologically intact, but his muscles had some give way 
weakness.  The August 2006 x-ray reports showed the humeral head 
to be well-located.  The staple in the humeral neck and screw in 
the coracoid showed no evidence of loosening.  There was also no 
evidence of degenerative joint disease.  An MRI revealed 
inflammation of the supraspinatus.  The diagnosis was bursitis of 
the right shoulder, status post two operations for anterior 
capsular repair.

In November 2006, the Veteran was afforded a VA joints 
examination to assess the severity of his service-connected right 
shoulder disability.  As discussed above, the examiner noted that 
the Veteran's claims folder was not available for review.  Upon 
examination, range of motion measurements revealed forward 
flexion from 0 to 160 degrees without pain, and abduction from 0 
to 140 degrees without pain.  External rotation was 0 to 70 
degrees, with pain beginning at 60 degrees and ending at 70 
degrees; internal rotation was 0 to 80 degrees, without pain.  
There was no additional limitation of motion on repetitive use.  
The examiner noted that there was no loss of a bone or part of a 
bone, and no dislocation, inflammatory arthritis or ankylosis.  
X-rays revealed the presence of post-surgical changes, and an MRI 
revealed tendinosis of the supraspinatus tendon.  The diagnosis 
was right shoulder arthritis and supraspinatus tendinosis.
  
During the December 2008 Board hearing, the Veteran stated that 
he had experienced about four (4) right shoulder dislocations in 
the previous 12 months, but had only sought VA treatment on one 
occasion; he said that he was able to pop the shoulder back into 
position during the other occasions.  VA treatment records from 
January 2006 through April 2008, however, reveal no evidence of, 
or treatment for a right shoulder dislocation.  

Based on a review of the evidence of record, the Board concludes 
that, for the period prior to December 8, 2009, a disability 
evaluation in excess of 10 percent is not warranted under DC 5203 
for the Veteran's dislocation of right shoulder, post operative.  

As previously discussed, under DC 5203, a 20 percent disability 
rating is not warranted unless there are objective findings of 
nonunion of the clavicle or scapular with loose movement, or 
dislocation of the clavicle or scapular.  In this case, despite 
the Veteran's assertions during the December 2008 Board hearing 
that he had experienced four dislocations during the previous 12 
months, because there is no objective evidence of record, 
including no VA or private treatment records, to show that he 
sustained or received treatment for a right shoulder dislocation 
or nonunion of the shoulder with loose movement during this 
period, a 20 percent evaluation under this diagnostic code is not 
warranted.  

In addition, pursuant to the Court's holding in Butts v. Brown, 
supra, the Board has also considered whether other diagnostic 
codes are applicable to the Veteran's right shoulder disability.  
However, because there is no objective evidence showing that the 
Veteran sustained ankylosis of scapulhumeral articulation, an 
increased rating is not warranted under DC 5200.  Similarly, 
because there are no treatment records to show that he sustained 
another impairment of the humerus, an increased rating is not 
warranted under DC 5202.  Moreover, while the Board has 
considered whether a higher rating is warranted under DC 5201 for 
limitation of motion of the arm, because the Veteran was shown 
during the November 2006 VA examination to have right shoulder 
abduction from 0 to 140 degrees, a higher disability rating is 
also not warranted under this diagnostic code. 

Moreover, although the November 2006 VA examiner diagnosed the 
Veteran with right shoulder arthritis, under DC 5003, 
degenerative arthritis must be affirmatively established by x-ray 
findings.  See 38 C.F.R. § 5003.  In this case, however, the 
x-ray reports from August 2006 revealed no evidence of 
degenerative joint disease.  As such, a separate rating under DC 
5003 for degenerative arthritis is not for application.  

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the VA examination 
results suggesting that pain can limit right shoulder external 
rotation to 70 degrees.  However, the Board notes that the 10 
percent disability rating already assigned under DC 5203 already 
contemplates the potential problems associated with dislocation 
of the right shoulder, post operative, such as pain on motion.  
Furthermore, the VA examinations revealed no additional 
limitation of motion resulting from repetitive use that would 
meet the criteria for a higher rating under DC 5201.  As such, 
the Board finds that the 10 percent rating currently assigned 
already contemplates the degree of functional loss demonstrated.
The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, supra.  However, as previously noted, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, supra.  In this case, the Board 
concludes that, for the period prior to December 8, 2009, the 
manifestations of the Veteran's service-connected right shoulder 
disability were not so unusual or exceptional in nature as to 
render the assigned schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of occupational 
impairment caused by disability.  Moreover, there is no evidence 
that his disability caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standard was rendered 
impracticable.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for a 
disability evaluation in excess of 10 percent for dislocation of 
right shoulder, post operative for the period prior to December 
8, 2009.  As there is not an approximate balance of evidence, the 
"benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

C.  Entitlement to an evaluation in excess of 10 percent for 
dislocation of right shoulder, post operative, from December 8, 
2009 forward.

On December 8, 2009, the Veteran was afforded a second VA joints 
examination.  He said that he had experienced a right shoulder 
dislocation three (3) times in the previous 12 months, but added 
that he did not usually seek medical attention, choosing instead 
to treat the condition himself.  The Veteran further stated that 
he experienced pain, resulting in an inability to raise his right 
arm, but noted that he did not experience deformity, giving way, 
instability, stiffness, weakness, incoordination, decreased speed 
of joint motion, locking episodes, effusions, inflammation or 
incidences of flare-ups.  Upon examination, the VA examiner found 
that there was guarding of movements at the shoulder level and 
recurrent shoulder dislocations.  Range of motion measurements 
revealed forward flexion from 0 to 45 degrees, abduction from 0 
to 120 degrees, and internal and external rotation each from 0 to 
90 degrees.  There was no evidence of additional limitation or 
pain with repetitive motion.  The examiner diagnosed the Veteran 
with right shoulder recurrent dislocation.  She concluded that 
his disability had significant effects on his occupational 
duties, including problems with lifting and carrying.  The 
effects on his usual daily activities ranged from none to 
moderate, with the latter affecting chores and exercise.  

Based on a review of the evidence of record, the Board concludes 
that, for the period December 8, 2009 forward, a disability 
evaluation in excess of 20 percent is not warranted under DC 5203 
for the Veteran's dislocation of right shoulder, post operative 
because the Veteran is in receipt of the maximum schedular rating 
available under this diagnostic code.   

Accordingly, the Board has considered whether a higher rating is 
applicable under an alternative diagnostic code.  See Butts v. 
Brown, supra.  As discussed above, the other diagnostic codes 
applicable to the shoulder and arm are diagnostic codes 5200, 
5201 and 5202.  As was noted for the period prior to December 8, 
2009, because there is no objective evidence showing that the 
Veteran sustained ankylosis of scapulhumeral articulation, an 
increased rating is not warranted under DC 5200.  Similarly, 
because there are no treatment records to show that he sustained 
another impairment of the humerus, an increased rating is not 
warranted under DC 5202.  Furthermore, because the Veteran was 
shown during the December 2009 VA examination to have right 
shoulder abduction from 0 to 120 degrees, a higher disability 
rating under DC 5201 is also not warranted.

Moreover, the Board finds that a separate disability rating under 
DC 5003 for degenerative arthritis is not warranted for the 
Veteran's right shoulder disability because there were no 
radiographic findings during the December 2009 VA examination of 
right shoulder arthritis.  
With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the findings during the 
December 2009 VA examination that the Veteran's right shoulder 
disability has been manifested by pain, resulting in limitation 
of forward flexion and abduction.  However, the Board notes that 
the 20 percent disability currently assigned under DC 5203 
already contemplates the potential problems associated with 
dislocation of the right shoulder, post operative, such as pain 
on motion.  Furthermore, the VA examinations revealed no 
additional limitation of motion resulting from repetitive use 
that would meet the criteria for assigning a higher rating under 
DC 5201.  As such, the Board finds that the 20 percent rating 
currently assigned already contemplates the degree of functional 
lost demonstrated.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, supra.  However, as previously noted, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, supra.  In this case, the Board 
concludes that, for the period December 8, 2009 forward, the 
manifestations of the Veteran's service-connected right shoulder 
disability have not been so unusual or exceptional in nature as 
to render the assigned schedular rating inadequate.  The 
Veteran's disability has been evaluated under the applicable 
diagnostic code that has specifically contemplated the level of 
occupational impairment caused by disability.  Moreover, there is 
no evidence that his disability has caused marked interference 
with employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standard was rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for a 
disability evaluation in excess of 20 percent for dislocation of 
right shoulder, post operative for the period December 8, 2009 
forward.  As there is not an approximate balance of evidence, the 
"benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibial plateau is denied.

Entitlement to an evaluation in excess of 10 percent for 
dislocation of right shoulder, post operative, prior to December 
8, 2009, is denied.

Entitlement to an evaluation in excess of 10 percent for 
dislocation of right shoulder, post operative, from December 8, 
2009 forward, is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


